 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAKE CLARK,                                        No. 2:17-cv-02574 TLN GGH P
12                       Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14    RAYTHEL FISHER, JR.,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On February 6, 2019, petitioner filed his first amended petition for

19   a writ of habeas corpus. ECF No. 34. On February 22, 2019, the court granted petitioner thirty

20   days to file an amended petition in compliance with the court’s instructions. ECF No. 35.

21   Petitioner has failed to file his amended petition within the requisite deadline.

22          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

23   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

24   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an amended petition

25   within this timeframe will serve as cause and will discharge this order.

26   Dated: May 3, 2019
                                                  /s/ Gregory G. Hollows
27                                        UNITED STATES MAGISTRATE JUDGE
28
                                                        1
